DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 46-50 and 53-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 46 recites that a hemodynamic parameter is measured “through an electronic signal received from a tonometric non-invasive device”. It is entirely unclear how a parameter is measured through an electronic signal which is received. Does the tonometric non-invasive device, which is part of a measuring device, measure the parameter and produce the signal? How is a parameter measured through a signal? Is the parameter determined from the signal? What is the signal if not a measurement? Clarification is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 46-50 and 53-55 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) detection of a blood vessel event, which is an evaluation or judgement and thus grouped as a mental process; the recited “detecting” does not even require the evaluation of any particular input or data and is merely “based on” a measured parameter, such that this can be entirely subjective. This judicial exception is not integrated into a practical application because “mitigate” does not clearly recite any active steps performed as part of the claimed invention which could be considered a practical application and might even be an extension of the evaluation or judgement of the abstract idea itself. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the entirety of the claim is directed to a data storage apparatus configured to execute various steps of signal processing ((see MPEP 2106.05(d), Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."), showing that these computer functions are well-understood, routine, and conventional functions); the claimed device is in communication with but does not positively include a data gathering apparatus (measurement apparatus) which provides the data to be analyzed which, even if positively 
The dependent claims also do not add anything “significantly more”; claims 48-49 are directed to aspects of data gathering. Claims 53-55 are directed to aspects of the abstract idea itself. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 46-48, 54, and 55 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Voss (US 6228034) in view of Miele (US 2002/0055680) and Eckerle (US 4987900).
Regarding claim 46, Voss discloses operation of a hemodynamic pressure measurement apparatus (column 2, lines 28-49) configured to measure, using a tonometric non-invasive device of the pressure measurement apparatus which produces an electronic signal  (column 11, lines 11-14), a hemodynamic parameter at a first location on a living subject (column 5, lines 8-12); passively detect an occlusive blood vessel event which causes a degradation of said measurement of said hemodynamic parameter (column 7, lines 7-15; column 8, lines 38-48; the amount of compression/occlusion impacts the quality of measurement), said occlusive blood vessel event being localized within said blood vessel at a location ipsilateral to said first location of said living subject (the event is caused by the sensor such that it is on the same side as the first location because it is at the first location); and enable mitigation of effects of said occlusive blood vessel event on said measurement of said hemodynamic parameter by operating the measuring device in a transient recovery mode (column 7, lines 16-28; column 8, lines 49-60). Voss does not disclose the steps being implemented using a non-transitory computer readable medium; Miele teaches a similar hemodynamic pressure measurement system comprising an apparatus having at least one non-transitory computer-readable medium with a program stored thereon (paragraph [0018], [0102]) in communication with a hemodynamic parameter measurement apparatus via a data communication interface (paragraph [0018], [0099], [0102]), the program comprising a plurality of instructions configured to, when executed by the processor, control operation of said hemodynamic parameter measurement apparatus 
Voss does not show details of the tonometric sensor assembly; Eckerle teaches a tonometric sensor assembly (figure 4) which may be used to tonometrically and non-invasively obtain a hemodynamic measurement (column 1, lines 9-16), where the measurement includes occlusion ipsilateral and upstream of the tonometric sensor (figure 6, occlusion occurs ipsilateral and upstream of sensors 24, as the contact surface of element 16 extends in all directions beyond and around the sensors, such that compression is inherently applied both upstream and ipsilateral of any of the sensors 24). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Voss, as modified, with the occlusion in need of mitigation occurring ipsilateral and upstream of the tonometric sensing, as taught by Eckerle, because Voss does not show any details of how the tonometric sensing is to occur and Eckerle teaches a known tonometric sensor used for similar purposes which happens to include such occlusion as part of its operation.

Regarding claim 47, as Voss’s detected event is caused by the applied external pressure, the detected event is thus “externally induced”.
Regarding claim 48, Voss further discloses that said passive detection of said occlusive blood vessel event comprises detection of substantially short-term or non-chronic change within said blood vessel (column 7, lines 7-28).

Regarding claim 55, Voss further discloses that the passive detection of the occlusive blood vessel event comprises detection of the event without receipt of input other than the measurement of the hemodynamic parameter (column 7, lines 2-14 – the event is detected by analyzing the pressure signal).

Claims 49 and 50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Voss, as modified and applied above, and further in view of Caro (US 6371921).
Regarding claim 49, Voss does not disclose operating in the transient recovery mode comprising temporarily suspending measurement of data. Caro teaches operating a hemodynamic parameter measurement apparatus including detecting a transient event in measured data (column 10, lines 54-56) and, in response to that detection, suspending use of the obtained data (figure 6b, if there is a problem in the data the sequence goes to step 750 and the data is not used , as is explicit in step 7522 where it notes that there is no new output; step 708 also detects an event and leads to step 752; see figure 6b where, during the unreliable/non-calibrated phase branch “NO” is taken from step 734 and data is not used because step 736 is not performed) until expiration of a predetermined period of time and then re-initiating measurement (when the answer to step 734 is “YES”, step, 736, which uses the 
Regarding claim 50, Voss further discloses that operating in the transient recovery mode further comprises suspension of changes in a level of compression applied to said subject by said hemodynamic parameter measurement apparatus during said predetermined period (column 2, lines 50-60; column 7, lines 16-28)

Claim 53 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Voss, as modified and applied above, and further in view of Ramsey (US 4360029).
Voss does not disclose the passive detection including identification of an absence of detection of one or more artifacts in said measurement of said hemodynamic parameter. Ramsey teaches monitoring a hemodynamic parameter where one characteristic that is evaluated is identification of an absence of detection of one or more artifacts in said measurement of said hemodynamic parameter (column 4, lines 13-27). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Voss and configured it to include identification of an absence of detection of one or more artifacts in said measurement of said hemodynamic parameter, as taught by Ramsey, in order to enable evaluation of the source of other changes in the data. 

Response to Arguments
Applicant's arguments filed 4 February 2021 have been fully considered but they are not persuasive.
Regarding the rejections under 101, Applicant again has not presented any new arguments; the previous arguments that Applicant continues to rely upon have been addressed in prior Office Actions.
Regarding the rejections under 103, Applicant argues that the occlusive blood vessel event of Voss as modified by Miele and Eckerle does not occur at a second location ipsilateral to and upstream from the location where the hemodynamic parameter is measured. This is entirely unpersuasive. The Examiner notes that Applicant appears to be ascribing additional characteristics to the second location which are not found in the claims, particularly some amount of distance separating the locations of occlusion and sensing. As noted above, the occlusion performed by Voss’s device takes place using the single device, such that the occlusion is ipsilateral to the location of sensing; as the rejection clearly sets forth, no attempt is made to suggest that Voss’s occlusion is also inherently upstream. Similarly, the rejection does not rely upon Miele to teach this limitation, such that Applicant’s remarks directed to Miele are unrelated to the actual rejection and are moot. Regarding Eckerle, the disclosed tonometric device clearly shows the location of sensing (at elements 24), with those locations being fully surrounded by element 16, with that face being pressed against the body to perform sensing. As such, the locations of sensing are themselves fully surround by occluded tissue, including areas which are both ipsilateral to and upstream of the sensing locations. 
The claims remain rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824.  The examiner can normally be reached on Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KAREN E TOTH/             Examiner, Art Unit 3791                                                                                                                                                                                           	/CHRISTIAN JANG/             Primary Examiner, Art Unit 3791